DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, last two lines, "the flat top surface of the second welding platform" lacks antecedent basis.
 	Claim 9, line 1, "the middle connection part" lacks antecedent basis.
 	Claim 10 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (2019/0337472) in view of McQue (GB 2152735).
 	Nakai discloses a terminal assembly (Fig. 6) comprising: a main body,
comprising a first connection part (22), wherein one end of the first connection part
is an electrical conductive end (22a), and another one end of the first connection
part being provided with a first welding platform (22c); and a first electrical
conductive member (12), having a first connection terminal (15a); wherein a first
welded structure is formed between the first connection part and the first electrical
conductive member by making the first connection terminal be welded on the first
welding platform ([0036]) (re claim 1).  Nakai also discloses that the first electrical
conductive member comprises a first electrical insulative sheath (16); and a plurality of first copper conductors ([0074]), being enclosed in the first electrical
insulative sheath, and being electrically connected to the first connection terminal (re claim 3); the main body further comprises a second connection part (32), wherein one end of the second connection part is also an electrical conductive end,
and another one end of the second connection part being provided with a second
welding platform (32b) (re claim 4); the main body further comprises a middle
connection part (21) that is connected between the electrical conductive end of the
second connection part and the electrical conductive end of the first connection
part (re claim 5); the terminal assembly further comprises a second electrical
conductive member(11), having a second connection terminal (13a); wherein a
second welded structure is formed between the second connection part and the
second electrical conductive member by making the second connection terminal be
welded on the second welding platform (re claim 6); the middle connection part
(21) has a cross-section area that is smaller than a cross-section area of the first
connection part (re claim 9); the middle connection part has a cross-section area
that is smaller than a cross-section area of the second connection part (re claim 10);
the second electrical conductive member comprises a second electrical insulative
sheath (14) and a plurality of second copper conductors being enclosed in the
second sheath and being electrically connected to the second connection terminal
(re claim 11); there is a first circular-shaped flange provided on the first connection
part, and there is a second circular-shaped flange provided on the second connection part (re claim 12).

    PNG
    media_image1.png
    211
    374
    media_image1.png
    Greyscale

 	Nakai does not disclose the first connection terminal, the first welding platform, the second connection terminal, and the second welding platform each comprising a flat top surface and a convex bottom surface, wherein the flat top surface of the first connection terminal is joined to the flat top surface of the first welding platform, and wherein the flat top surface of the second connection terminal is joined to the flat top surface of the second welding platform.
 	McQue discloses an assembly comprising two semi-cylindrical bodies each comprising a flat top surface and a convex bottom surface (Figs 4-5), wherein the flat top surfaces are joined together (Fig. 1).
 	It would have been obvious to one skilled in the art to modify the first connection terminal, the first welding platform, the second connection terminal, and the second welding platform of Nakai such that each comprises a flat top surface and a convex bottom surface, as taught by McQue, wherein the flat top surface of the first connection terminal is joined to the flat top surface of the first welding platform, and wherein the flat top surface of the second connection terminal is joined to the flat top surface of the second welding platform, to provide rounded splicing portions, eliminating sharp edges therefrom.
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process, ultrasonic welding, for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Response to Arguments
7.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHAU N NGUYEN/Primary Examiner, Art Unit 2847